Case 0:20-cv-60416-AMC Document 110-41 Entered on FLSD Docket 08/13/2021 Page 1 of 5




                      EXHIBIT 135
Case 0:20-cv-60416-AMC Document 110-41 Entered on FLSD Docket 08/13/2021 Page 2 of 5
           Case 0:20-cv-60416-AMC Document 110-41 Entered on FLSD Docket 08/13/2021 Page 3 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams! - Microsoft Tech Community
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-teams-blog/announcing-general-availability-of-safe-links-for-microsoft/ba-p/2588677
Capture timestamp (UTC): Thu, 12 Aug 2021 19:22:05 GMT                                                                                              Page 1 of 3
           Case 0:20-cv-60416-AMC Document 110-41 Entered on FLSD Docket 08/13/2021 Page 4 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams! - Microsoft Tech Community
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-teams-blog/announcing-general-availability-of-safe-links-for-microsoft/ba-p/2588677
Capture timestamp (UTC): Thu, 12 Aug 2021 19:22:05 GMT                                                                                              Page 2 of 3
           Case 0:20-cv-60416-AMC Document 110-41 Entered on FLSD Docket 08/13/2021 Page 5 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams! - Microsoft Tech Community
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-teams-blog/announcing-general-availability-of-safe-links-for-microsoft/ba-p/2588677
Capture timestamp (UTC): Thu, 12 Aug 2021 19:22:05 GMT                                                                                              Page 3 of 3
